Citation Nr: 1734200	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-03 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses paid for the Veteran's private medical treatment from July 17, 2012 to July 20, 2012.

(Pursuant to BVA Directive 8430 (May 17, 1999) the Veteran's claims of  entitlement to increased ratings for lumbar spine disability and right lower extremity radiculopathy; as well as total disability rating based on individual unemployability are the subject of a separate Board of Veterans' Appeals decision.)


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from September 1986 to August 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 administrative decision by the Department of Veterans Affairs (VA) North Florida/ South Georgia Veterans Health System in Gainesville, Florida.  

In April 2014, the Board issued a decision denying the appeal.  The Veteran appealed the denial to the United States Court of Appeals for Veterans' Claims (Court).  Before the Court issued a decision, the parties agreed to a joint motion for vacatur and remand (JMR) of the April 2014 Board decision.  The Court granted the JMR in July 2015, and the case returned to the Board.  

In January 2016, the Board issued another decision that denied the appeal.  The Veteran appealed the denial to the Court and the parties agreed to a JMR as it was found that the Board did not substantially comply with the terms of the July 2015 JMR.  See Stegall v. West, 11 Vet.App. 268, 271 (1998); Dyment v. West, 13 Vet.App. 141, 146-47 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  The Veteran was treated at Capital Regional Medical Center (CRMC) emergency department and was subsequently hospitalized for symptomatology related to a service-connected low back disability with lower extremity radiculopathy.

2.  The Veteran was advised in a VA Telecare conversation shortly before he presented to CRMC that if he was unable to report to VA that he should consider calling an ambulance. 
3.  The nearest available VA facilities to the Veteran at the time he presented to the emergency department at CRMC on July 17, 2012 were at least 100 miles in distance.

4.  The Board reasonably finds that the Veteran's emergency continued through his discharge on July 20, 2012.


CONCLUSION OF LAW

The requirements for payment or reimbursement of medical services provided by CRMC, July 17, 2012-July 20 2012, have been met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.53, 17.54, 17.120 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  These provisions are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.  VA complied with these provisions in this case.  See January 2013 letter to the Veteran.

Analysis

The Veteran contends that payment or reimbursement for medical expenses at a private facility from July 17 to 20, 2012, is warranted under 38 U.S.C.A. § 1728.  He believes that he received prior authorization for the treatment. 

In adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received.  38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical determination.  Similes v. Brown, 6 Vet. App. 555 (1994).  

The Veteran also alternatively asserts that the private treatment from July 17, 2012 to July 20, 2012 was for a medical emergency.  To the extent allowable, payment of the expenses of medical treatment not previously authorized will be made (1) For an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; provided that a medical emergency existed and delay would have been hazardous to life or health; and no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. §§ 1724, 1728 (West 2014); 38 C.F.R. § 17.120 (2016). 

As noted, entitlement under 38 U.S.C.A. § 1728 provides payment or reimbursement of medical expenses incurred at a non-VA facility for emergency treatment of a service connected disability.  Here, the claimed private treatment concerns the Veteran's service connected low back disability and lower extremity radiculopathy, and he is eligible for consideration under 38 U.S.C.A. § 1728.  See also 38 C.F.R. § 17.120.  

The admission of any patient to a private or public hospital at VA expense will only be authorized if a VA medical center or other federal facility to which the patient would otherwise be eligible for admission is not feasibly available.  38 C.F.R. § 17.53 (2016).  A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically inadvisable to use public or private facilities.  Id.  When non-VA care is authorized in such circumstances, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated.  Id. 

The standard for determining an emergency is whether a prudent layperson would think a delay in treatment would be hazardous to life or health.  The standard is not whether the delay actually would have been hazardous or whether medical professionals would, and did, find an emergency.  38 U.S.C.A. § 1725(f)(1) (West 2014); Swinney v. Shinseki, 23 Vet. App. 257, 264-65 (2009).  

With regards to authorization, the Veteran asserts that his contemporaneous conversations with VA personnel were tantamount to prior authorization for private treatment.  Five days prior to the hospital admission in dispute, he had been treated at the CRMC Emergency Room (ER) for back pain associated with a fall.  The July 17, 2012 contact with the VA outpatient clinic shows that he reported developing a shooting 9/10 pain in his left leg and both sides of his pelvis.  He also reported having congestion and vomiting over the past two days.  The nurse noted that he was breathing heavily.  The VA outpatient primary care physician had been notified about the Veteran's symptoms.  He recommended that the Veteran go to a VA ER facility for an evaluation.  The nurse relayed the treating physician's advice to go to a VA ER facility.  The Veteran reported that he could not obtain transportation to the nearest VA ER facility.  (Note, the nearest VAMC ER was more than 100 miles away from the Veteran's residence).  He also expressed concern about descending the stairs at his residence.  The nurse then advised the Veteran to call for an ambulance based upon his concern about descending stairs.  In her summary, she listed the plan as to attempt to arrange transportation to the nearest VAMC ER, but if that is not possible, call an ambulance.  

A VA social worker provided a summary of her assistance in the Veteran's care on July 17, 2012.  The Veteran contacted her and stated that a nurse recommended that he visit the ER at the Lake City VAMC or the private CMRC.  He reported that he did not have transportation to Lake City VAMC.  The social worker picked up the Veteran at his private residence.  She noted that he needed a cane to walk down the stairs.  She took the Veteran to the CMRC ER.  She observed that the Veteran was in pain and had to frequently adjust his seat during the ride.  She stayed with the Veteran at the ER until his relative arrived.

The Veteran registered at the CMRC ER on July 17, 2012 at 4:14pm and had his intake physical evaluation at 4:59pm.  The ER physician reported that the Veteran had a flare-up of back pain approximately a week ago.  He had increasing back pain with radiation into his tailbone and both extremities.  He described the severity as "moderate."  It was not relieved by anything.  He denied bladder, bowel, sensory, or motor loss.  He reported having similar symptoms previously.  He had visited the CMRC ER four days ago.  Review of systems was negative for additional symptoms other than those described above.  

The July 18, 2012 hospital admission report, dictated at 6:29am reflects a chief complaint of low back pain.  The Veteran described injuring his back from a fall six days ago.  Since then, he had increasing low back pain with radiation to both extremities.  He was now having trouble walking due to numbness and weakness in both legs.  He denied any additional neurological symptoms.  He also reported having COPD, asthma, chest congestion, productive cough and low grade fever for the past few days.  Clinical evaluation was grossly similar to findings recorded in the ER intake report.  The examiner additionally reported that range of motion of the lumbar spine could not observed due to pain and that the Veteran could not move his right leg due to pain.  He assessed strength for right lower extremity 2/5 and left lower extremity 3/5.  Sensation was intact.  He listed a diagnosis of lumbar radiculopathy/ acute right sided sciatica.  He admitted the Veteran into the hospital to start anti-inflammatory muscle relaxant.  He referred the Veteran for an orthopedic surgery consultation and magnetic resonance imaging (MRI) of his lumbar spine to delineate the pathology.  

Based upon review of the record as documented hereinabove, the Board grants the appeal. 

Although VA Telecare communication is not an authorization for payment, the Veteran who was experiencing an increase in low back pain as well as shooting pain to the lower extremities, was advised by a VA medical profession that if he was unable to arrange transportation to the VAMC ER then call an ambulance.  It would be difficult to conclude a reasonable lay person in these circumstances would think anything other than a delay in seeking immediate medical attention would be hazardous to life or health.  

As noted, determining whether an emergency existed is judged by the "prudent person" standard."  "This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy...." 38 U.S.C.A. §§ 1725 (f)(1)(B), 1728(c); 38 C.F.R. § 17.120 (b).  Given the Veteran's history of severe back problems, to include the need for back surgery and past advice from VA doctors to go to the emergency room, a prudent layperson would have sought professional help to stem the worsening of symptoms; his belief that his life and health were endangered as of July 17, 2012, is eminently reasonable.

Additionally, since the suggested VA facilities to which the Veteran could have gone were more than 100 miles from his home at the time, the Board does not consider them to have been a reasonable option.  Again, a VA facility may be considered as not feasibly available when the relative distance of the travel involved makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §17.53.  The Board finds that the neither the Lake City or Gainesville VAMC was feasibly available, and an attempt to seek care there beforehand would not have been considered reasonable by a prudent layperson. 

The Veteran has indicated that he did not have the means to travel over 100 miles to the Lake City or Gainesville VAMC, as there was no one to drive him, and he was in so much pain.  The Veteran is competent to testify as to his symptoms, including pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Further, the Board finds reasonable that the Veteran was instructed to go to an emergency room.  Given this, and resolving reasonable doubt in the Veteran's favor, the Board finds that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention for his condition would have been hazardous to life or health.

As discussed, it has already been determined the Veteran was entitled to payment/reimbursement of the medical expenses incurred at CRMC from his admission on July 17, 2012.  In other words, there is no dispute the initial medical services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  As such, the remaining issue in this appeal is whether the Veteran's emergency continued through his discharge on July 20, 2012.

The Board finds that the evidence reasonably shows that the emergency continued through the Veteran's discharge on July 20, 2012.  Indeed, within 72 hours of his being admitted to CMRC, he asked to be transferred to the Lake City or Gainesville VA facilities for further evaluation.  See July 18, 2012 VA Case Management treatment record.  Despite this request, Dr. C. at the Tallahassee Veterans Outpatient Clinic denied the request, choosing instead to monitor the Veteran's symptoms while he was at the CMRC and send him to a VA neurosurgery evaluation after his discharge.  Id.  After stabilization of the back and lower extremity pain, the Veteran was discharged from the CMRC on July 20, 2012. 

In view of the foregoing, the Board finds that the probative evidence of record reflects the Veteran's emergency continued for the full hospitalization period through his discharge on July 20, 2012, and that VA or other Federal facilities were not feasibly available during the Veteran's hospitalization at CRMC.  Therefore, payment or reimbursement for medical expenses incurred during this period is warranted pursuant to the provisions of 38 U.S.C.A. § 1728.  

Under these circumstances, it is concluded the criteria for payment or reimbursement for the costs of medical treatment provided at CMRC from July 17 to July 20, 2012 have been met.  As this represents a complete grant of the benefits sought on appeal, the Board need not address the applicability of 38 U.S.C.A. § 1725 to this case.


ORDER

Entitlement to reimbursement of unauthorized medical expenses paid for the Veteran's private medical treatment from July 17, 2012 to July 20, 2012 is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


